Exhibit 10.1

 

AMENDMENT 2005-1

 

TO THE OLD SECOND BANCORP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

BY THIS AMENDMENT, effective December 30, 2005, the Old Second Bancorp, Inc.
Supplemental Executive Retirement Plan (the “Plan”) is amended as follows:

 

1.                                      Section 3.2 of the Plan is amended by
adding the following clause at the beginning of Section 3.2:

 

“Except as otherwise provided in Article V,”

 

2.                                      Article V is amended by adding the
following provision to the end thereof:

 

“Notwithstanding any other provision of the Plan to the contrary, upon the
termination of the Plan: (a) with respect to an Employee who has not received
payment of any benefits under the Plan, the present value of the Employee’s
Accrued Benefit shall be determined as of the termination effective date using
an interest rate of 4.89% in such determination; (b) with respect to an Employee
who has begun receiving payment of benefits under the Plan, the present value of
all remaining payments shall be determined as of the termination effective date
using an interest rate of 4.89% in such determination; and (c) all amounts
determined under subsections (a) and (b) shall be paid in one lump sum to the
Employees as soon as practicable at or following the termination effective
date.  The mortality table used to determine the present value described in
subsection (a) and (b) above will be the mortality table based upon a fixed
blend of 50% of the unloaded male mortality rates and 50% of the unloaded female
mortality rates underlying the mortality rates in the 94 GAR, projected to
2002.”

 

IN WITNESS WHEREOF, this Amendment has been executed this 24th day of
October 2005.

 

 

 

OLD SECOND BANCORP, INC.

 

 

 

/s/        William B. Skoglund

 

 

 

 

By:

William B. Skoglund

 

Its:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------